EXHIBIT 6 ADVANCED BIOENERGY, LLC SUBSCRIPTION AGREEMENT Limited Liability Company Membership Units $1.50 per Unit Minimum Investment of 6,666 Units ($10,000) 666 Unit Increments Thereafter ($1,000) The undersigned subscriber, desiring to become a member of Advanced BioEnergy, LLC (“Advanced BioEnergy”), a Delaware limited liability company, with its principal place of business at 10201 Wayzata Boulevard, Suite250, Minneapolis, Minnesota 55305, hereby, subject to the Confidential Private Placement Memorandum of Advanced BioEnergy, to confirmation with the undersigned of the subscription contemplated hereby, to acceptance by Advanced BioEnergy of the subscription contemplated hereby and to the other terms and conditions of the offering, subscribes for the purchase of the membership interests (“units”) of Advanced BioEnergy, and agrees to pay the related purchase price, identified below. A. SUBSCRIBER INFORMATION. Please print your individual or entity name and address. Joint subscribers should provide their respective names. Your name and address will be recorded exactly as printed below. INDIVIDUALS: ENTITIES: Hawkeye Energy Holdings, LLC Name of Individual Subscriber (Please Print) Name of Entity (Please Print) 224 S. Bell Ave. Ames, IA 50010 Attn: Timothy B. Callahan Street Address Street Address Telephone (515) 233-5405 Telephone Facsimile (515) 233-5577 Facsimile Email Address tcallahan@hawkeye-energy.com Email Address B. NUMBER OF UNITS PURCHASED. The minimum participation is $10,000. We may lower the minimum purchase requirement for certain investors at our discretion. Additional units must be purchased in $1,000 unit increments. We presently have 12,651,962 units outstanding. The maximum number of units to be sold in this offering is 4,666,666. Number of Units Requested to Be Purchased: 1 C. PURCHASE PRICE. Indicate the dollar amount of your requested investment (minimum investment is $10,000). 1. Total Purchase Price ($1.50 per unit multiplied by the number of units to be purchased indicated in ItemB above) $ 1,699,999.50 D. GENERAL INSTRUCTION FOR SUBSCRIBERS. You should read the Confidential Private Placement Memorandum dated July24, 2009 (the “Memorandum”) in its entirety including exhibits for a complete explanation of an investment in Advanced BioEnergy. Instructions if you are subscribing prior to Advanced BioEnergy’s release of funds from escrow: 1. Complete all information required in this Subscription Agreement, and date and sign the Subscription Agreement and the Member Signature Page Addenda to our Third Amended and Restated Operating Agreement attached as ExhibitB to the Memorandum. A copy of the Subscription Agreement and the Member Signature Page Addenda for you to return to the Company has been enclosed. 2. Immediately provide your personal or business check for the entire investment amount made payable to “Advanced BioEnergy, LLC.” You will determine this amount in ItemC.1 of this Subscription Agreement. 3. Deliver each of the original executed documents referenced in Items 1 and 2 of these instructions, together with your personal or business check described in Item2 of these instructions, to the following: Advanced
